


110 HR 1061 IH: Protecting American Commerce and

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1061
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Ms. Slaughter (for
			 herself, Mr. McHugh,
			 Mr. Peterson of Minnesota, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committees on
			 Foreign Affairs and
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To implement the Western Hemisphere Travel Initiative and
		  other registered traveler programs of the Department of Homeland
		  Security.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting American Commerce and
			 Travel Act of 2007.
		2.FindingsCongress finds the following:
			(1)Approximately 23 million United States
			 citizens annually cross the northern or southern border.
			(2)Twenty-seven
			 percent of United States citizens and 40 percent of Canadian citizens possess a
			 valid passport.
			(3)Canada is the
			 United States largest trading partner, with an average of $1.1 billion in goods
			 crossing the United States-Canada border every day.
			(4)In 2004, Canadians
			 made 14 million visits to the United States and spent $10.3 billion in the
			 United States.
			3.Pilot program for
			 land and sea international travel and report on existing documentation
			 requirements
			(a)Pilot
			 program
				(1)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in consultation with the Secretary of State, shall enter into an
			 agreement with at least one eligible State to conduct a pilot program to
			 determine if the driver’s license of such State may satisfy the minimum document requirements and issuance
			 standards for a State driver’s licence as sufficient to denote identity and
			 citizenship for all travel into the United States by United States citizens in
			 order to may be enhanced so as to satisfy the requirements of
			 section 7209(b) of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458) (commonly referred to as the Western Hemisphere
			 Travel Initiative) with respect to land and sea travel only.
				(2)Air travel
			 excludedThe pilot program described in paragraph (1) may not
			 include air travel.
				(3)Voluntary
			 individual participation
					(A)In
			 generalParticipation in the pilot program described in paragraph
			 (1) by a citizen of the eligible State shall be voluntary.
					(B)Extra
			 costIf a citizen of the eligible State wishes to participate in
			 the pilot program, such citizen may be required to pay an additional reasonable
			 fee to be determined by such State for a driver’s license that satisfies the
			 requirements referred to in paragraph (1).
					(4)EligibilityTo
			 be eligible to participate in the pilot program under this subsection, a State
			 shall submit to the Secretary of Homeland Security an application at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
				(5)ExtensionThe
			 Secretary of Homeland Security may extend the pilot program to include at least
			 one Province of Canada.
				(b)ReportNot later than one year after the
			 initiation of the pilot program described in subsection (a), the Secretary of
			 Homeland Security, in consultation with the Secretary of State, shall submit to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 examining the feasibility, method, cost, and time period of implementation,
			 cost and security advantages, if any, and the impact on cross-border traffic of
			 using a State driver’s license that satisfies the requirements referred in
			 subsection (a)(1).
			(c)Review by
			 Government Accountability OfficeNot later than 45 days after submission of
			 the report required under subsection (b), the Comptroller General of the United
			 States shall review the report and submit an audit of the report to the
			 Committee on Homeland Security of the House of Representatives and the
			 committee on Homeland Security and Governmental Affairs of the Senate.
			(d)Prohibition
			 regarding timing of issuance of Final RuleThe Secretary of Homeland Security may not
			 publish in the Federal Register a Final Rule with respect to the issuance of
			 identification cards, such as State driver’s licenses pursuant to the pilot
			 program conducted under subsection (a), passport cards issued under section
			 4(b), and the expedited traveler programs of the Department of Homeland
			 Security, such as NEXUS, NEXUS AIR, SENTRI, FAST, and Registered Traveler, that
			 satisfy the requirements of section 7209(b) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 until such pilot program has been
			 completed.
			4.Western
			 Hemisphere Travel Initiative
			(a)Travel to Canada
			 and MexicoSection 7209(b) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 is amended by
			 adding at the end the following new paragraphs:
				
					(3)Process for
				United States citizens lacking required documentsIn order to address spontaneous travel, the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				shall establish a process to permit a citizen of the United States who does not
				possess a passport or other document, or combination of documents, as required
				under paragraph (1), to re-enter the United States at an international land or
				maritime border of the United States. The process referred to in this paragraph
				shall terminate on the date that is 180 days after the date of the
				implementation of the plan described in paragraph (1)(A).
					(4)Special rule for
				certain minors and
				seniorsExcept as provided in paragraph (5),
				citizens of the United States or Canada who are less than 17 years
				or more than 65 years of age
				shall not be required to present to an immigration officer a passport or other
				document, or combination of documents, as required under paragraph (1), when
				returning or traveling to the United States from Canada, Mexico, Bermuda, or
				the Carribean at any port of entry along the international land or maritime
				border of the United States.
					(5)Special rule for
				certain student minors traveling as part of an authorized and supervised school
				tripNotwithstanding the special rule described in paragraph (4),
				the Secretary of Homeland Security, in consultation with the Secretary of
				State, is authorized to consider expanding the special rule for certain minors
				described in such paragraph to a citizen of the United States or Canada who is
				less than 19 years of age but is 17 years of age or older and who is traveling
				between the United States and Canada at any port of entry along the
				international or maritime border between the two countries if such citizen is
				so traveling as a student as part of an authorized and supervised school
				trip.
					.
			(b)Issuance by
			 Department of State of passport cards
				(1)In
			 generalIn accordance with
			 section 7209 of the Intelligence Reform and Terrorism Prevention Act of 2004,
			 the Secretary of State, in consultation with the Secretary of Homeland
			 Security, shall issue to United States citizens who submit an application in
			 accordance with paragraph (4) a travel document that will serve as a passport
			 card. The Secretary of State may refer to a passport card by any name the
			 Secretary determines appropriate.
				(2)ApplicabilityA passport card shall be deemed to be a
			 United States passport for the purpose of United States laws and regulations
			 relating to United States passports.
				(3)Use and
			 limitationA passport card
			 may be used for the purpose of facilitating international travel by United
			 States citizens in accordance with section 7209(b) of the Intelligence Reform
			 and Terrorism Prevention Act of 2004. The Secretary of State may limit the use
			 of a passport card to only international land and sea travel. If the Secretary
			 does so limit the use of a passport card, the Secretary shall, not later than
			 45 days after so limiting such use, submit to Congress a report explaining why
			 the passport card is so limited.
				(4)Application for
			 issuanceTo be issued a passport card, a United States citizen
			 shall submit an application to the Secretary of State. Such application shall
			 contain the same information as is required by the Secretary to determine
			 citizenship, identity, and eligibility for issuance of a United States
			 passport.
				(5)Fee
					(A)Limitation on
			 feeAn applicant for a passport card shall submit an application
			 under paragraph (4) together with a single nonrefundable fee in an amount to be
			 determined by the Secretary of State. Subject to subparagraphs (B) and (C),
			 such fee shall not exceed $20 (representing the total of the execution fee
			 attributable to authorized acceptance agents and the adjudication fee
			 attributable to the Department of State), and the Secretary shall seek to keep
			 such fee as low as possible, based on the cost of service.
					(B)Period of
			 validity of feeThe period of validity of the $20 fee referred to
			 in subparagraph (A) shall terminate on the date that is one year after the date
			 of the initial issuance of such passport cards.
					(C)Time for
			 delivery of passport cardThe Secretary shall ensure that, not
			 later than ten business days after receipt of an application for a passport
			 card, such passport card is mailed to the United States citizen who submitted
			 such an application.
					(6)Expedited
			 traveler programsThe passport card shall be designed and
			 produced so as to provide a platform on which the expedited traveler programs
			 of the Department of Homeland Security, such as NEXUS, NEXUS AIR, SENTRI, FAST,
			 and Registered Traveler can be added.
				(7)Rule of
			 constructionNothing in this
			 Act shall be construed as limiting, altering, modifying, or otherwise affecting
			 the validity of a United States passport. A United States citizen may possess a
			 United States passport and a passport card.
				(c)Travel document
			 for travel into United StatesFor purposes of the plan required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004, a passport card issued under this section shall be considered a
			 document sufficient on its own when produced to denote identity and citizenship
			 for travel into the United States by United States citizens.
			(d)Foreign
			 cooperationIn order to maintain and encourage cross-border
			 travel and trade, the Secretary of State and the Secretary of Homeland Security
			 shall use all possible means to coordinate with the appropriate representatives
			 of foreign governments to ensure that their citizens and nationals possess, not
			 later than June 1, 2009, or the date that is 60 days after the date of the
			 issuance of the Final Rule under section 3(d), whichever is earlier,
			 appropriate documentation to allow such citizens and nationals to cross into
			 the United States.
			(e)Public
			 outreachTo promote travel
			 and trade across the United States border, the Secretary of Homeland Security
			 and the Secretary of State shall develop a public communications plan to
			 promote to United States citizens, representatives of the travel and trade
			 industries, and local government officials information relating to the use of a
			 State driver’s license pursuant to the pilot program conducted under section
			 3(a), the passport card program, and the expedited traveler programs of the
			 Department of Homeland Security. The Secretary of Homeland Security and the
			 Secretary of State shall coordinate with representatives of the travel and
			 trade industries in the development of such public communications plan. Such
			 public communications plan shall include placed advertisements in major media
			 outlets in both the United States and Canada.
			(f)AccessibilityIn order to make the passport card easily
			 obtainable, the Secretary of Homeland Security and the Secretary of State shall
			 accept applications for the card at all NEXUS and FAST enrollment
			 centers.
			(g)Statutory
			 authority
				(1)State Department
			 Basic Authorities Act of 1956The State Department Basic
			 Authorities Act of 1956 is amended—
					(A)in section 3(m)
			 (22 U.S.C. 2670(m)), by inserting , passport card, after
			 passport;
					(B)in section 4 (22
			 U.S.C. 2671)—
						(i)in
			 subsection (b)(2)(I), by inserting , passport cards, after
			 passports; and
						(ii)in
			 subsection (d)(3), by inserting or passport cards after
			 passports;
						(C)in section 33(1)
			 (22 U.S.C. 2705(1)), by striking passport, and inserting
			 passport or passport card,;
					(D)in section
			 37(a)(1) (22 U.S.C. 2709(a)(1)), by inserting , passport card,
			 after passport;
					(E)in section 42 (22
			 U.S.C. 2714)—
						(i)in
			 subsection (a)—
							(I)in paragraph (1),
			 by inserting or passport card after passport each
			 place such term appears; and
							(II)in paragraph (2)—
								(aa)in
			 the heading, by inserting and passport card after
			 passport; and
								(bb)by
			 inserting or passport card after passport each
			 place such term appears; and
								(ii)in
			 subsection (d), by striking passport, and inserting
			 passport or passport card,; and
						(F)in section 49 (22
			 U.S.C. 2721)—
						(i)in
			 the heading, by inserting and passport cards after
			 passports; and
						(ii)by
			 inserting or passport card after passport.
						(2)Act of July 3,
			 1926Section 1 of the Act of July 3, 1926 (Chapter 772; 44 Stat.
			 887; 22 U.S.C. 211a), is amended by adding at the end the following new
			 sentence: Nothing in this section shall be construed to prevent the
			 Secretary from issuing a passport in the form of a passport card that is valid
			 for travel only through land and maritime border ports of entry between the
			 United States and Canada and the United States and Mexico..
				(3)Immigration and
			 Nationality ActThe Immigration and Nationality Act is
			 amended—
					(A)in section 215 (8
			 U.S.C. 1185)—
						(i)in
			 subsection (b), by inserting or passport card, if appropriate
			 after passport; and
						(ii)in
			 subsection (f), by inserting passport cards (if appropriate),
			 after Passports,;
						(B)in section
			 231(c)(5) (8 U.S.C. 1221(c)(5)), by inserting or passport card number,
			 if appropriate before the semicolon;
					(C)in section
			 241(c)(3)(B)(vi) (8 U.S.C. 1231(c)(3)(B)(vi)), by inserting or passport
			 card after passport; and
					(D)in section
			 274A(b)(1)(B)(i) (8 U.S.C. 1324a(b)(1)(B)(i)), by inserting or passport
			 card before the semicolon.
					(h)ReportsThe
			 Secretary of State shall, on a quarterly basis during the first year of
			 issuance of passport cards and on an annual basis thereafter, submit to
			 Congress a report containing information relating to the number of passport
			 cards issued during the immediately preceding quarter or year, as appropriate,
			 and the number of United States citizens in each State applying for such
			 cards.
			5.Improving the NEXUS
			 and FAST registered traveler programs
			(a)Merging
			 requirements of NEXUS and FAST
				(1)In
			 generalThe Secretary of
			 Homeland Security shall merge the procedures for the programs described in
			 subsection (k) into a single procedure, with common eligibility and security
			 screening requirements, enrollment processes, and sanctions regimes.
				(2)Specific
			 requirementsIn carrying out paragraph (1), the Secretary shall
			 ensure that—
					(A)the procedures for
			 the programs known as NEXUS Highway, NEXUS
			 Marine, and NEXUS Air are integrated into such a single
			 procedure; and
					(B)the processes
			 relating to eligibility and security screening are identical to those for the
			 FAST program described in subsection (l)(2) on the date of the enactment of
			 this Act.
					(b)Integrating
			 NEXUS and FAST information systemsThe Secretary of Homeland Security shall
			 integrate all databases and information systems for the programs described in
			 subsection (k) in a manner that will permit any identification card issued to a
			 participant to operate in all locations where a program described in such
			 subsection is operating.
			(c)Creation of
			 NEXUS convertible lanesIn
			 order to expand the NEXUS program described in subsection (k)(2) to major
			 northern border crossings, the Secretary of Homeland Security, in consultation
			 with appropriate representatives of the Government of Canada, shall equip the
			 following northern border crossings with NEXUS technology:
				(1)Pembina, North
			 Dakota.
				(2)Sault Ste. Marie,
			 Michigan.
				(3)Alexandria Bay,
			 New York.
				(4)Portal, North
			 Dakota.
				(5)Sweet Grass,
			 Montana.
				(6)International
			 Falls, Minnesota.
				(d)Creation of
			 remote enrollment centersThe
			 Secretary of Homeland Security, in consultation with appropriate
			 representatives of the Government of Canada, shall create a minimum of six
			 remote enrollment centers for the programs described in subsection (k). Such a
			 remote enrollment center shall be established at each of the border crossings
			 described in subsection (c).
			(e)Creation of
			 mobile enrollment centersThe
			 Secretary of Homeland Security, in consultation with appropriate
			 representatives of the Government of Canada, shall create a minimum of four
			 mobile enrollment centers for the programs described in subsection (k). Such
			 mobile enrollment centers shall be used to accept and process applications in
			 areas currently underserved by such programs. The Secretary shall work with
			 State and local authorities in determining the locations of such mobile
			 enrollment centers.
			(f)On-line
			 application processThe Secretary of Homeland Security shall
			 design an on-line application process for the programs described in subsection
			 (k). Such process shall permit individuals to securely submit their
			 applications on-line and schedule a security interview at the nearest
			 enrollment center.
			(g)Promoting
			 enrollment
				(1)Creating
			 incentives for enrollmentIn order to encourage applications for
			 the programs described in subsection (k), the Secretary of Homeland Security
			 shall develop a plan to admit participants in an amount that is as inexpensive
			 as possible per card issued for each of such programs. The fee for the first
			 renewal for participation in each such program shall be waived. The Secretary
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate a report that explains the reasons for the fee that is
			 established.
				(2)Customer service
			 phone numberIn order to provide potential applicants with timely
			 information for the programs described in subsection (k), the Secretary of
			 Homeland Security shall create a customer service telephone number for such
			 programs.
				(3)Publicity
			 campaignThe Secretary shall
			 carry out a program to educate the public regarding the benefits of the
			 programs described in subsection (k).
				(h)Travel document
			 for travel into United StatesFor purposes of the plan required
			 under section 7209(b) of the Intelligence Reform and Terrorism Prevention Act
			 of 2004, an identification card issued to a participant in a program described
			 in subsection (k) shall be considered a document sufficient on its own when
			 produced to denote identity and citizenship for travel into the United States
			 by United States citizens and by categories of individuals for whom
			 documentation requirements have previously been waived under section
			 212(d)(4)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1182(d)(4)(B)).
			(i)Consolidated
			 background check process
				(1)RequirementThe
			 Secretary of Homeland Security, in consultation with the Attorney General,
			 shall establish a single process for conducting the security screening and
			 background checks of individuals participating in any of the programs
			 identified under paragraph (2).
				(2)Included
			 programsThe process established under paragraph (1) shall apply
			 to the following programs:
					(A)The Transportation
			 Worker Identification Credential.
					(B)The security risk
			 determination and related background checks under section 5103a of title 49,
			 United States Code, performed by the Transportation Security Administration as
			 part of the Department of Transportation Hazardous Materials Endorsement
			 credentialing program.
					(C)The programs
			 described in subsection (k).
					(D)The Secure
			 Electronic Network for Travelers Rapid Inspection, or SENTRI,
			 program authorized under section 286(q) of the Immigration and Nationality Act
			 (8 U.S.C. 1356(q)).
					(E)The Registered
			 Traveler program of the Transportation Security Administration.
					(3)Features of
			 processThe process established under paragraph (1) shall include
			 the following:
					(A)A single
			 submission of security screening information, including personal data and
			 biometric information as appropriate, necessary to meet the security
			 requirements of all applicable departmental programs.
					(B)An ability to
			 submit such security screening information at any location or through any
			 process approved by the Secretary with respect to any of the applicable
			 departmental programs.
					(C)Acceptance by the
			 Department of a security clearance or other credential issued by a Federal
			 agency, to the extent that the security clearance process of the agency
			 satisfies requirements that are at least as stringent as those of the
			 applicable departmental programs under paragraph (2).
					(D)Appropriate
			 standards and procedures for protecting individual privacy, confidentiality,
			 record retention, and addressing other concerns relating to information
			 security.
					(4)DeadlinesThe
			 Secretary of Homeland Security shall—
					(A)not later than six
			 months after the date of the enactment of this Act, submit to the appropriate
			 congressional committees (as defined in section 2 of the Homeland Security Act
			 of 2002 (6 U.S.C. 101)) a description of the process developed under this
			 subsection; and
					(B)not later than 12
			 months after the date of the enactment of this Act, begin implementing such
			 process.
					(5)Inclusion of
			 other programsThe Secretary of Homeland Security shall review
			 other existing or developing Department of Homeland Security programs that
			 include security screening or background checks for participating individuals,
			 and report to the appropriate congressional committees (as defined in section 2
			 of the Homeland Security Act of 2002 (6 U.S.C. 101)) any recommendations for
			 inclusion of such additional programs in the consolidated screening process
			 established under this section.
				(6)Relationship to
			 other lawsNothing in this
			 subsection affects:
					(A)any statutory or
			 regulatory requirement relating to the operation or standards of the programs
			 described in paragraph (2).
					(B)any statutory
			 requirement relating to title III of the Intelligence Reform and Terrorism
			 Prevention Act of 2004.
					(j)Reports
				(1)Report on
			 implementationNot later than
			 one year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees (as defined
			 in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a report on
			 the implementation of subsections (a) through (i).
				(2)Report on
			 coordinationNot later than
			 six months after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the appropriate congressional committees (as
			 defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a
			 report on the work being performed to streamline and coordinate the following
			 programs:
					(A)The programs
			 described in subsection (k).
					(B)The Secure
			 Electronic Network for Travelers Rapid Inspection, or SENTRI,
			 program authorized under section 286(q) of the Immigration and Nationality Act
			 (8 U.S.C. 1356(q)).
					(C)The Registered
			 Traveler program of the Transportation Security Administration.
					(k)ProgramsThe
			 programs described in this subsection are the following:
				(1)The FAST program
			 authorized under subpart B of title IV of the Tariff Act of 1930 (19 U.S.C.
			 1411 et seq.)
				(2)The NEXUS program
			 authorized under section 286(q) of the Immigration and Nationality Act (U.S.C.
			 1356(q)).
				6.Cost-benefit
			 analysis
			(a)Cost-benefit
			 analysisThe Secretary of Homeland Security shall, in accordance
			 with subsection (b), conduct a cost-benefit analysis of the implementation of
			 the requirements of section 7209(b) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 with respect to the issuance and use of identification
			 cards, including, if appropriate, State driver’s licenses pursuant to the pilot
			 program conducted under section 3(a), passport cards issued under section 4(b),
			 and the expedited traveler programs of the Department of Homeland Security,
			 such as NEXUS, NEXUS AIR, SENTRI, FAST, and Registered Traveler, as documents
			 sufficient on their own when produced to denote identity and citizenship for
			 travel into the United States.
			(b)Information
			 regarding analysisThe
			 Secretary shall conduct the analysis required under subsection (a) in
			 accordance with the requirements for a significant regulatory action as set
			 forth and defined in Executive Order 12866 (issued on September 30, 1993;
			 published in the Federal Register on October 4, 1993). Such analysis shall
			 include the following information:
				(1)An assessment, including the underlying
			 analysis, of benefits anticipated from the regulatory action (such as the
			 promotion of the efficient functioning of the economic and private markets, the
			 enhancement of health and safety, the protection of the natural environment,
			 and the elimination or reduction of discrimination or bias) together with, to
			 the extent feasible, a quantification of those benefits.
				(2)An assessment,
			 including the underlying analysis, of costs anticipated from the regulatory
			 action (such as the direct cost both to the United States Government in
			 administering the regulation and to businesses and others in complying with the
			 regulation, and any adverse effects on the efficient functioning of the
			 economy, private markets (including productivity, employment, and
			 competitiveness), health, safety, and the natural environment), together with,
			 to the extent feasible, a quantification of those costs.
				(3)An assessment,
			 including the underlying analysis, of costs and benefits of potentially
			 effective and reasonably feasible alternatives to the planned regulation,
			 identified by the agencies or the public (including improving the current
			 regulation and reasonably viable nonregulatory actions), and an explanation why
			 the planned regulatory action is preferable to potential alternatives.
				(c)Time for
			 publicationThe Secretary
			 shall publish in the Federal Register the results of the analysis together with
			 the Final Rule implementing section 7209(b) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004, including information that—
				(1)identifies for the
			 public, in a complete, clear, and simple manner, the substantive changes
			 between the draft of the proposed regulatory action submitted to the Office of
			 Information and Regulatory Affairs of the Office of Management and Budget for
			 review and the action subsequently announced; and
				(2)identifies for the
			 public those changes in the regulatory action that were made at the suggestion
			 or recommendation of the Office of Information and Regulatory Affairs.
				
